Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of November 12, 2020, by and between CF Finance Acquisition Corp. III, a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-249367
(the Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-third of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one share of Common Stock (such
initial public offering hereinafter referred to as the “Offering”), has been
declared effective as of the date hereof by the U.S. Securities and Exchange
Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Cantor Fitzgerald & Co. as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, if a Business Combination (as defined herein) is not consummated within
the initial 6 month period following the closing of the Offering, upon the
request of the Sponsor, the Company may extend such period by four extensions
with each extension being 4 months for up to a maximum of 22 months in the
aggregate, subject to the Company’s sponsor (the “Sponsor”) or its affiliates or
permitted designees depositing $2,000,000 (or $2,300,000 if the Underwriters’
over-allotment option is exercised in full) into the Trust Account no later than
the 6 month, the 10 month, the 14 month and the 18 month anniversary of the
Offering (each, an “Applicable Deadline”) for each four month extension (each,
an “Extension”), in exchange for which the Sponsor will receive a non-interest
bearing, unsecured promissory note for each Extension payable upon consummation
of a Business Combination; and

 

WHEREAS, as described in the Prospectus, $200,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Units (as defined in the
Underwriting Agreement) (or $230,000,000, if the Underwriters’ over-allotment
option is exercised in full) and the proceeds from any loans in connection with
an Extension, if any, will be delivered to the Trustee to be deposited and held
in a segregated trust account located at all times in the United States (the
“Trust Account”) for the benefit of the Company and the holders of the Common
Stock included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the stockholders for whose
benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and 

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW, THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. and (or at another U.S chartered
commercial bank with consolidated assets of $100 billion or more) at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property solely in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the trustee may earn bank credits and other
consideration.

 

 

 

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein; 

 

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer, President,
Executive Vice President, Vice President, Secretary or Chairman of the board of
directors of the Company (the “Board”) or other authorized officer of the
Company (and, in the case of Exhibit A, jointly signed by the Representative),
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account, including interest (net of taxes, less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is, the latest of (1) 6 months after the
closing of the Offering, (2) such later date upon one or more Extensions
effectuated pursuant to the terms hereof and (3) such later date as may be
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest (net of taxes, less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Stockholders of record as of such date;

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount per share
initially deposited in the Trust Account; provided, further, that if the tax to
be paid is a franchise tax, the written request by the Company to make such
distribution shall be accompanied by a copy of the franchise tax bill from the
State of Delaware for the Company and a written statement from the principal
financial officer of the Company setting forth the actual amount payable (it
being acknowledged and agreed that any such amount in excess of interest income
earned on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 

2

 

  

 (k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute (from a segregated account) on behalf of the Company to
the Public Stockholders of record as of such date the amount requested by the
Company to be used to redeem shares of Common Stock from Public Stockholders
properly submitted in connection with a stockholder vote to approve an amendment
to the Company’s amended and restated certificate of incorporation to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with its initial Business Combination (as defined below) or to redeem
100% of its public shares of Common Stock if the Company has not consummated an
initial Business Combination within such time as is described in the Company’s
amended and restated certificate of incorporation. The written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to distribute said funds, and the Trustee shall have no
responsibility to look beyond said request; and 

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), 1(j) or 1(k) above.

 

(m) Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit E hereto at least five business days prior to the Applicable
Deadline, signed on behalf of the Company by an executive officer, and receipt
of the dollar amount specified in the Extension Letter on or prior to the
Applicable Deadline, follow the instructions set forth in the Extension Letter.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President, Secretary or other
authorized officer of the Company. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it, in good faith and with reasonable care, believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all out-of-pocket expenses, including
reasonable outside counsel fees and disbursements, or losses suffered by the
Trustee in connection with any action taken by it as permitted hereunder and in
connection with any action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
any expenses and losses arising out of, in connection with or resulting from the
Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld or delayed. The Trustee may not agree to settle any Indemnified Claim
without the prior written consent of the Company, which such consent shall not
be unreasonably withheld or delayed. The Company may participate in such action
with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification as agreed by the parties from
time to time. It is expressly understood that the Property shall not be used to
pay such fees unless and until a Business Combination is consummated. The
Company shall pay the Trustee the initial acceptance fee and the first annual
administration fee at the consummation of the Offering. The Trustee shall refund
to the Company the annual administration fee (on a pro rata basis) with respect
to any period after the liquidation of the Trust Account or after the removal or
withdrawal of the Trustee in accordance with this Agreement. The Company shall
not be responsible for any other fees or charges of the Trustee except as set
forth in this Section 2(c), Schedule A and as may be provided
in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

3

 

  

(e) Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;
and

 

 (f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.

 

(g) If applicable, issue a press release at least three days prior to the
Applicable Deadline announcing that, at least five days prior to the Applicable
Deadline, the Company received notice from the Sponsor that the Sponsor intends
to deposit funds into the Trust Account for extending the Applicable Deadline
and the Board has approved such Extension.

 

(h) Promptly following the Applicable Deadline, disclose whether or not the
deadline for the Company to consummate a Business Combination has been extended.

 

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of, in connection with or resulting from the
Trustee’s gross negligence, fraud, or willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The Company or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the Trustee’s
best judgment in accordance with this Agreement, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

4

 

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

 

 (k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof. 

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future for any reason
whatsoever. In the event the Trustee has any Claim against the Company under
this Agreement, including, without limitation,
under Section 2(b) or Section 2(c) hereof, the Trustee shall pursue such Claim
solely against the Company and its assets outside the Trust Account and not
against the Property or any monies in the Trust Account and the Trustee hereby
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account. 

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York located in the Borough of Manhattan or with the United States District
Court for the Southern District of New York and upon such deposit, the Trustee
shall be immune from any liability whatsoever with respect to any liability
arising after such time; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions
of Section 1(i) hereof (which section may not be amended under any
circumstances) and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect
to Section 2(b).

 

(c) If the Offering is not consummated within ten (10) business days of the date
of this Agreement, in which case any funds received by the Trustee from the
Company or CF Finance Holdings III, LLC, the Company’s sponsor, as applicable,
shall be returned promptly following the receipt by the Trustee of written
instructions from the Company.

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party as promptly as practicable if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of, in connection with
or resulting from the Trustee’s gross negligence, fraud or willful misconduct,
the Trustee shall not be liable for any loss, liability or expense resulting
from any error in the information or transmission of the funds.

 

5

 

  

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, State of New
York, for purposes of resolving any disputes hereunder. AS TO ANY CLAIM,
CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY
WAIVES THE RIGHT TO TRIAL BY JURY.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto;
provided, that an amendment to Section 1(i) shall also require the consent of
the Representative.  

 

(d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders.
For purposes of this Section 6(d), the “Consent of the Stockholders” means
receipt by the Trustee of a certificate from the inspector of elections of the
stockholder meeting certifying that the Company’s stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (“DGCL”) (or any successor rule), who hold
sixty-five percent (65%) or more of all then outstanding shares of the Common
Stock and Class B common stock, par value $0.0001 per share, of the Company
voting together as a single class, have voted in favor of such change, amendment
or modification. No such amendment will affect any Public Stockholder who has
otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this Agreement to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with its initial business combination or to redeem 100% of the Common
Stock if the Company does not complete its initial Business Combination within
the time frame specified in the Company’s amended and restated certificate of
incorporation. Except for any liability arising out of, in connection with or
resulting from the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee may rely conclusively on the certification from the inspector or
elections referenced above and shall be relieved of all liability to any party
for executing the proposed amendment in reliance thereon. 

 

(e) No failure or delay by a party hereto in exercising any right, power or
remedy under this Agreement, and no course of dealing between the parties
hereto, shall operate as a waiver of any such right, power or remedy of such
party. No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder. The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies. No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.

 

(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by facsimile or by electronic mail:

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn:  Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

6

 

 

if to the Company, to:

 

CF Finance Acquisition Corp. III

110 East 59th Street

New York, NY 10022

Attn: Howard W. Lutnick

 

in each case, with copies to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

Email: sneuhauser@egsllp.com

 

and

 

Cantor Fitzgerald & Co.

110 East 59th Street

New York, NY 10022

Attn: General Counsel

Fax No.: (212) 829-4708

  

and

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: Jeffrey Gallant, Esq.

Email: JGallant@graubard.com

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that
Cantor Fitzgerald & Co. on behalf of the Underwriters is a third party
beneficiary of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

7

 

  

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
E. Wolf, Jr.       Name: Francis E. Wolf, Jr.     Title: Vice President        
CF FINANCE ACQUISITION CORP. III         By: /s/ Howard W. Lutnick      Name:
Howard W. Lutnick     Title:   Chairman and Chief Executive Officer

 

 [Signature Page to Investment Management Trust Agreement – CF Finance
Acquisition Corp. III]

 

8

 

 

SCHEDULE A 

 

Fee Item  Time and method of payment  Amount  Initial set-up fee.  Initial
closing of Offering by wire transfer.  $3,500  Trustee administration fee 
Payable annually. First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check.  $10,000  Transaction processing
fee for disbursements to Company under Sections 1(i) and (j)  Billed to the
Company following disbursement made to Company under Section 1  $250  Paying
Agent services as required pursuant to Section 1(i) or (k)  Billed to Company
upon delivery of service pursuant to Section 1(i) or (k)   Prevailing rates 

  

9

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account  - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between CF
Finance Acquisition Corp. III (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of November 12, 2020 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement with              (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date (or such shorter time as you may agree) of the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds to a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date. It is acknowledged and
agreed that while the funds are on deposit in the trust operating account at
J.P. Morgan Chase Bank, N.A. awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer, which
verifies that the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held and (b) a joint written instruction
signed by the Company and the Representative with respect to the transfer of the
funds held in the Trust Account, including payment of amounts owed to public
stockholders who have properly exercised their redemption rights (the
“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the
Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.

 

[signature page follows]

 

A-1

 

  

  Very truly yours,       CF FINANCE ACQUISITION CORP. III         By:      
Name:     Title:

 

Agreed to and acknowledged by:

 

CANTOR FITZGERALD & CO.

 

By:                       Name:       Title:    

 



A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account  - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between CF
Finance Acquisition Corp. III (the “Company”) and Continental Stock Transfer &
Trust Company (the “Paying Agent”), dated as of November 12, 2020 (the
“Trust Agreement”), this is to advise you that the Company has been unable to
effect a business combination with a Target Business (the
“Business Combination”) within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
Prospectus relating to the Offering. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Stockholders. The Company has selected
            (1) as the effective date for the purpose of determining when the
Public Stockholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided
in Section 1(j) of the Trust Agreement.

 

(1)

6 months from the closing of the Offering or such later date upon Extensions, if
any, effectuated pursuant to Trust Agreement.

 

  Very truly yours,       CF Finance Acquisition Corp. III         By:      
Name:     Title:

 

cc: Cantor Fitzgerald & Co.

 

B-1

 

  

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account -Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between CF
Finance Acquisition Corp. III (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of November 12, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the Company
$         of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       CF Finance Acquisition Corp. III         By:      
Name:     Title:

 

cc: Cantor Fitzgerald & Co.

  

C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account  - Stockholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between CF
Finance Acquisition Corp. III (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of November 12, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the
redeeming Public Stockholders of the Company $         of the principal and
interest income earned on the Property as of the date hereof to a segregated
account held by you on behalf of the Beneficiaries. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial business combination or to redeem 100% of public shares of
Common Stock if the Company has not consummated an initial Business Combination
within such time as is described in the Company’s amended and restated
certificate of incorporation. As such, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to a segregated account held by you on behalf of the Beneficiaries.

 

  Very truly yours,       CF Finance Acquisition Corp. III         By:      
Name:     Title:

 

Cc: Cantor Fitzgerald & Co.

 

D-1

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn.

 

  Re: Trust Account No. [     ] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(m) of the Investment Management Trust Agreement between CF
Finance Acquisition Corp. III (“Company”) and Continental Stock Transfer & Trust
Company, dated as of November 12, 2020 (“Trust Agreement”), this is to advise
you that the Company is extending the time available to consummate a Business
Combination for an additional four (4) months, from _______ to _________ (the
“Extension”).

 

This Extension Letter shall serve as the notice required with respect to the
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $2,000,000 [(or $2,300,000 if the underwriters’ over-allotment option
was exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the ____ of up to four Extension Letters.

  

  Very truly yours,       CF Finance Acquisition Corp. III         By:      
Name:     Title:

 

Cc: Cantor Fitzgerald & Co.

 

 

 E-1

 

 